 1   Jared Walker (SB#269029)
     P.O. Box 1777
 2   Orangevale, CA 95662
     T: (916) 476-5044
 3   F: (916) 476-5064
     jared@jwalker.law
 4

 5   Attorney for Plaintiff,
     DEBBY K. BRADY
 6

 7                              IN THE UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA
 9   DEBBY K. BRADY,                                    Case No.: 2:19-cv-01116-AC
10            Plaintiff,
                                                        STIPULATION FOR FIRST EXTENSION
11                         v.                           OF TIME FOR PLAINTIFF TO FILE
                                                        OPENING BRIEF
12   ANDREW M. SAUL,
     Commissioner of the Social Security
13   Administration,
14             Defendant.
15

16          IT IS STIPULATED, by and between the parties, through their respective counsel of record,

17   that the time for Plaintiff to file his motion for summary judgment be extended thirty-five (35) days,

18   from the original deadline, such that Plaintiff’s new deadline, with the Court’s approval, will be

19   January 3, 2020. This is Plaintiff’s first request for an extension of time. Plaintiff’s counsel has

20   been unable to prepare Plaintiff’s opening brief in accordance with the current scheduling order due

21   to recently substituting into this case and conflicting deadlines in unrelated matters. With the

22   Court’s approval, the parties further stipulate that all other dates in the Court’s Scheduling Order be

23   extended accordingly.

24   Dated: November 29, 2019                     Respectfully submitted,
25

26                                                /s/ JARED WALKER
                                                  Jared T. Walker,
27                                                Attorney for Plaintiff
28



       STIPULATION FOR EXTENSION OF TIME FOR PLAINTIFF TO FILE OPENING BRIEF
 1   SO STIPULATED:

 2
                                      McGREGOR W. SCOTT
 3                                    United States Attorney
 4

 5    Dated: December 2, 2019   By:    /s/ *Margaret Lehrkind
                                      (*authorized by email on 12/02/2019)
 6                                    Margaret Lehrkind
                                      Special Assistant United States Attorney
 7
                                      Attorneys for Defendant
 8

 9
                                       ORDER
10

11   APPROVED AND SO ORDERED:
12

13
     Dated: December 2, 2019
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                      -2-
      STIPULATION FOR EXTENSION OF TIME FOR PLAINTIFF TO FILE OPENING BRIEF
